DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 06 June 2022 to the Non-Final Office Action dated 17 March 2022 is acknowledged.  
Amended claims, dated 06 June 2022 have been entered into the record.

Information Disclosure Statement
The IDS dated 06 June 2022 has been received, entered and considered, a copy is included herein.
Examiner’s Response
The rejections set forth in the previous office action are overcome in view of the present amendment for the reasons stated in the response.

Status of the Claims
Claims 1, 5, 7, 14, 15, 22, 24, 27, 28, 35, 38-39, 41-42, 49, 51, 53, 60, 62, 63, 67, 69-70, 78, 80-82, 84, 86-87 and 107 are allowed. 
Claims 2-4, 6, 8-13, 16-21, 23, 25-26, 29-34, 36-37, 40, 43-48, 50, 52, 54-59, 61, 64-66, 68, 71-77, 79, 83, 85, and 88-106 were cancelled by the Applicant.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Alexander J. Chatterley on 10 June 2022.  This amendment places the application in condition for allowance by clarifying the scope of the claims.
The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, at the first four lines, INSERT the term “effective” ahead of each of the two occurrences of the phrase “amount of an inhibitor”, as shown below:

1.	(Currently Amended) A method of modulating an immune response in a subject, comprising administering to the subject an effective amount of an inhibitor of the VISTA pathway and an effective amount of an inhibitor of the TIM-3 pathway, wherein the inhibitor of the VISTA pathway is a compound of formula (I) or a pharmaceutically acceptable salt thereof:







Election/Restrictions
Claim 1 is allowable. Claims 14, 22, 27, 41, 49, 51, 60, 67 and 69, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of the species of the generic invention, as set forth in the Office action mailed on 07 December 2021, is hereby withdrawn and claims 14, 22, 27, 41, 49, 51, 60, 67 and 69 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a novel method of modulating an immune response in a subject, comprising administering to the subject an effective amount of an inhibitor of the VISTA pathway and an effective amount of an inhibitor of the TIM-3 pathway, wherein the inhibitor of the VISTA pathway is a compound of formula (I) or a pharmaceutically acceptable salt thereof and the inhibitor of the TIM-3 pathway is a compound of formula (II) or a pharmaceutically acceptable salt thereof.  The claimed method is a “combination” therapy comprising administration of two different compounds according to the partially overlapping generic formulae (I) and (II): see the “claim interpretation” section at pages 3-4 of the previous office action. 
The closest prior art is the cited Sasikumar (WO2015033299) reference.  The reference, and the prior art as a whole, does not teach or suggest or otherwise provide any reasons to provide for a method as presently claimed.  The reference teaches a genus of compounds, which overlaps in part with each of the formulae (I) and (II) recited in the present claims, and example species - which are taught as immunomodulatory PD-1 inhibitors.  The reference generally teaches combination therapy.  The reference and the prior art of record, however, do not teach or suggest or otherwise provide any rational basis as to what amount of any disclosed immunomodulatory compound might or might not represent “an effective amount of an inhibitor of the VISTA pathway” and/or “an effective amount of an inhibitor of the TIM-3 pathway”.  An effective amount of inhibitors of each of the two distinct pathways is a required claim element.  A skilled artisan would have no reason to expect that any of the reference compounds would possess these functional activities and no basis that would lead to providing for a method which administers two separate reference compounds in the amounts required to effectively inhibit the two pathways.
The present claims are allowable for at least these reasons.

Conclusion
	Claims 1, 5, 7, 14, 15, 22, 24, 27, 28, 35, 38-39, 41, 42, 49, 51, 53, 60, 62, 63, 67, 69, 70, 78, 80-82, 84, 86, 87, and 107 (renumbered claims 1-31) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625